DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/29/2020.  Claims 1-20 are pending and an action on the merits is as follows.	
The title has been amended, previous objection is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 520174 or US10174918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed12/29/2020, with respect to claims 1-20 have been fully considered and are persuasive. Specifically the applicant filed terminal disclaimer that has been approved. The rejections of claims 1-20 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the amendment filed 12/29/2020.
The application has been amended as follows: 
-  Please delete the current title and replace with the following “LIGHTING APPARATUS WITH LENS MODULE AND MANUFACTURING METHOD THEREOF”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest a Lighting Apparatus “wherein a back housing, covering the lens housing of the lens module, wherein the back housing has an opening; and an input power line, wherein the input power line is connected with the light source driving board via the opening of the back housing and the through hole of the isolating board, wherein the opening is arranged for avoiding the input power line being perpendicular to a main surface of the back housing.” in combination with other features of the present claimed invention.
Regarding claims 2-16, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 17,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim17; specifically, the prior art fails to teach or suggest  the method of making Lighting Apparatus “wherein the back housing covers the lens housing of the lens module, wherein the input power line is extended with a direction avoiding the input power line being perpendicular to a main surface of the back housing”  in combination with other features of the present claimed invention.
Regarding claims 18-20, these claims are allowable for the reasons given for claim 17 and because of their dependency status on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.


/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879